—Judgment, Supreme Court, New York County (Lewis Stone, J.), rendered May 31, 2002, convicting defendant, upon his plea of guilty, of attempted criminal sale of a controlled substance in the third degree, and sentencing him to a term of one year, unanimously affirmed.
The court properly enhanced defendant’s promised sentence (see People v Outley, 80 NY2d 702). The court clearly imposed a condition requiring defendant to meet and cooperate with the Department of Probation, which defendant concededly failed to do. Defendant’s claim that his refusal was due to illness is not substantiated by the record.
We perceive no basis for reducing the sentence. Concur— Nardelli, J.P., Saxe, Sullivan, Rosenberger and Ellerin, JJ.